Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/21 has been entered.
 
Election/Restrictions
Claims 1-2, 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11-16, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0012752 to Chen in view of US 2016/0168715 to Ma.
Claims 11, 21:
Chen teaches a method for fabricating a holographic colored contact lens having multiple micro-lines forming a light interference zone that is coated to enhance diffraction [0017].  The contact lens is formed from traditional resins [0036] and the coating is either a metal-plated coating or transluscent coating formed from sol-gel [0037].  The coating is applied to either the anterior surface, posterior surface, or both (Fig. 4-6) and is applied to a contact lens having a generally curved surface onto the toothed pattern having locally flat regions.  Chen does not teach how to plate such a resin material. 


Claims 12-13:
The polydopamine layer is patterned using inkjetting methods.  This results in the metal layer having the same pattern.
Claims 14-15:
The use of metal salt and a reducing agent is conventional in electroless plating (Ma [0006]).  Not applying an external bias is the defining characteristic of electroless plating.
Claim 16:
Chen teaches applying a metal-plated coating [0037].  Metal plating is divided into exactly 2 categories, electroplating and electroless plating.  Applying an electrical bias is the defining characteristic of electroplating.  One of ordinary skill in the art would have immediately understood that the metal plating discussed by Chen included electroplating and electroless plating.  Absent established criticality, the use of either is considered obvious. 
Claim 20:
Pad printing is disclosed (Ma [0026]) and is a type of stamping.

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2006/0012752 to Chen in view of US 2016/0168715 to Ma in view of US8911831 to Messersmith.


Response to Arguments
Earlier arguments are not persuasive for the reasons found in the Advisory Action.  However, The Barrows reference has been replace with the Chen reference to more clearly show a contact lens that is generally curved and has areas of local flatness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796